             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00009-MR


NEXUS TECHNOLOGIES, INC.,        )
DANIEL CONTI, and BENJAMIN       )
BOMER,                           )
                                 )
                    Plaintiffs,  )
                                 )
     vs.                         )
                                 )
UNLIMITED POWER, LTD., and       )
CHRISTOPHER J. PETRELLA,         )
                                 )
                    Defendants,  )
________________________________ )           MEMORANDUM OF
                                 )           DECISION AND ORDER
UNLIMITED POWER, LTD., and       )
CHRISTOPHER J. PETRELLA,         )
                                 )
     Counterclaim-Plaintiffs,    )
                                 )
     vs.                         )
                                 )
NEXUS TECHNOLOGIES, INC.,        )
DANIEL CONTI, BENJAMIN BOMER, )
and EDWARD PRATHER,              )
                                 )
     Counterclaim-Defendants.    )
                                 )
________________________________ )

     THIS MATTER is before the Court on “Plaintiffs/Counterclaim-

Defendants’ Motion for Summary Judgment” [Doc. 44].




      Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 1 of 37
I.    BACKGROUND

      On January 9, 2019, Nexus Technologies, Inc. (“Nexus”), Daniel Conti

(“Conti”), and Benjamin Bomer (“Bomer”) filed this civil action against

Unlimited Power Ltd. (“Unlimited Power”) and Christopher J. Petrella

(“Petrella”) (collectively, “the Defendants”) to correct the inventorship of U.S.

Patent Nos. 9,865,903 (the ‘903 Patent), 10,084,213 (the ‘213 Patent),

D807,816 (the ‘816 Patent), and D815,030 (the ‘030 Patent and collectively

the “Patents”), which each lists Petrella as the sole inventor. [Doc. 1]. The

Defendants moved for dismissal pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, arguing that the Complaint failed to state claims

upon which relief can be granted. [Doc. 11].                  The Court denied the

Defendants’ motion. [Doc. 14].

      On July 14, 2019, the Defendants filed an Amended Answer, asserting

counterclaims against Nexus, Conti, and Bomer, and third-party claims

against Edward Prather (“Prather”)1 for (1) negligent misrepresentation, (2)

breach of contract, (3) unjust enrichment/quantum meruit, (4) conversion, (5)



1In both the Defendants’ Amended Answer and the Plaintiffs’ Reply, the claims asserted
against Prather are erroneously referred to as “counterclaims,” even though he is not a
named plaintiff in the action. For the sake of simplicity, and in keeping with the
conventions used by the parties, the Court will refer to the Defendants’ third-party claims
against Prather as “counterclaims” and will refer to Nexus, Conti, Bomer, and Prather
collectively as “the Plaintiffs.”
                                           2



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 2 of 37
constructive fraud, (6) unfair and deceptive trade practices in violation of the

North Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat. §

75-1.1 et seq. (“UDTPA”), and (7) civil conspiracy. [Doc. 16]. The Plaintiffs

sought dismissal of these counterclaims pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, arguing that the Defendants had failed to

state claims upon which relief can be granted. [Doc. 17]. The Court granted

the motion on the counterclaims for negligent misrepresentation,

constructive fraud, and civil conspiracy and denied the motion on the

counterclaims for breach of contract, unjust enrichment, conversion, and

unfair and deceptive trade practices. [Doc. 20].

      On September 22, 2020, the Plaintiffs filed the present Motion for

Summary Judgment on all the claims remaining in this case brought by them

and those brought against them. [Doc. 44]. On October 13, 2020, the

Defendants responded. [Doc. 50]. On October 19, 2020, the Plaintiffs

replied. [Doc. 51].

      Having been fully briefed, this matter is ripe for disposition.

II.   STANDARD OF REVIEW

      Summary judgment is appropriate if the pleadings, depositions,

answers, admissions, stipulations, affidavits, and other materials on the

record show “that there is no genuine dispute as to any material fact and the
                                       3



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 3 of 37
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a)&(c).

“As the Supreme Court has observed, ‘this standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.’” Bouchat v.

Baltimore Ravens Football Club, Inc., 346 F.3d 514, 519 (4th Cir. 2003)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)).

      “Facts are material when they might affect the outcome of the case,

and a genuine issue exists when the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.” Ballengee v. CBS Broad., Inc.,

968 F.3d 344, 349 (4th Cir. 2020) (quoting News & Observer Publ’g Co. v.

Raleigh-Durham Airport Auth., 597 F.3d 570, 576 (4th Cir. 2010)). The Court

does not make credibility determinations or weigh the evidence when ruling

a motion for summary judgment. Guessous v. Fairview Prop. Invs., LLC,

828 F.3d 208, 216 (4th Cir. 2016). “Regardless of whether he may ultimately

be responsible for proof and persuasion, the party seeking summary

judgment bears an initial burden of demonstrating the absence of a genuine

issue of material fact.” Bouchat, 346 F.3d at 522. If this showing is made,

the burden then shifts to the nonmoving party who must convince the Court

that a triable issue does exist. Id.
                                       4



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 4 of 37
       In considering the facts on a motion for summary judgment, the Court

will view the pleadings and material presented in the light most favorable to

the nonmoving party and must draw all reasonable inferences in the

nonmoving party's favor. Smith v. Collins, 964 F.3d 266, 274 (4th Cir. 2020).

III.   FACTUAL BACKGROUND2

       This action involves the invention and production of a portable solar

renewable energy system.           The Plaintiffs’ claims regarding inventorship

present the question of who were the true inventors of the patented device.

It is undisputed that, sometime before 2013, Defendant Petrella developed

the basic concept for the device, and that Plaintiffs Conti and Bomer

participated in its further development. Defendant Petrella alone, however,

applied for and received the patents, without the knowledge of Conti or

Bomer. Plaintiffs Conti and Bomer assert that they are the true inventors of

the device described in the patents and that Petrella is not.

       The concept presented by Petrella featured solar panels connected to

a battery that discharged electrical current to provide electricity for charging

devices. Petrella made a “very crude” prototype of his system. [Doc. 45-5



2This summary of facts is presented for the analysis of the Plaintiffs’ Motion for Summary
Judgment, so the facts are viewed in the light most favorable to the Defendants as the
non-moving parties.
                                            5



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 5 of 37
at 7]. Petrella also had a Chinese company manufacture a prototype of his

system. [Id. at 8]. Petrella decided to seek further assistance with his idea

because he believed that the Chinese prototype had “inherent design flaws”

and needed improvement. [Id.].

      In January 2013, Petrella met with Conti and Robert Jolly, a third-party

investor, to discuss his portable energy system. [Id. at 18]. Petrella brought

his prototype, the Chinese prototype, and a competitor’s similar product to

the meeting. [Id. at 22]. During that meeting, Petrella gave Conti ideas for

improving the systems he had and described the system he ultimately

wanted to create.    [Id. at 22-23].   Specifically, Petrella testified that he

“explained the solar panel system, the circuits, the fact that I wanted these

devices to be 100 percent made in the United States,” and that he wanted

“two high efficiency solar panels that would be placed in a cavity in the

device.” [Id.]. Conti took notes on Petrella’s ideas. [Id. at 22-23]. Conti

testified that Petrella offered no technical information during the January

2013 meeting. [Doc. 45-11 at 10-11]. Robert Jolly submitted a declaration

stating that he does not recall Petrella giving Conti any technical information

or design instructions. [Doc. 45-10 at ¶ 5]. Petrella admits that he never

discussed specifics about how the solar panels would be configured, how

the solar panels could be deployed, or how the solar panels would be hinged
                                       6



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 6 of 37
to the device during the January 2013 meeting. [Doc. 45-5 at 23]. Instead,

Petrella testified that he asked Conti to have Nexus make only the circuit

boards for his device and that he was going to try to resolve the hinging

issues by consulting a mechanical enclosure manufacturer. [Id.].

      After the meeting in January 2013, the parties did not communicate

again until March 5, 2013, when Petrella received an email from Conti

containing a document titled “PREPS Proposal Version 1.” [Id.; Doc. 45-2].

The PREPS Proposal contained “the design of a portable hybrid photovoltaic

and battery power system” and contained design details, diagrams, a total

project cost, and a statement that Nexus owned all intellectual property

contained therein. [Doc. 45-2 at 3-15]. Petrella testified that the PREPS

Proposal merely transcribed the ideas that he gave to Conti during the

January 2013 meeting, but conceded that the PREPS Proposal was “laid out

a lot better than I could do[.]” [Doc. 45-5 at 24]. Petrella further testified that

he had no recollection of any conversations that he had with Conti or anyone

else at Nexus about his device between the January 2013 meeting and his

receipt of the PREPS Proposal in March 2013. [Id. at 24]. Conti also testified

that Petrella offered no input on the creation of the PREPS Proposal between

the January 2013 meeting and the delivery of the PREPS Proposal in March

2013. [Doc. 45-11 at 25].
                                        7



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 7 of 37
      In addition to setting forth the design of the proposed product, the

PREPS Proposal stated that “[u]pon receiving a purchase order, Nexus will

provide a detailed Project Schedule with tasks and milestones." [Doc. 45-2

at 10]. Petrella testified that Unlimited Power never sent Nexus a purchase

order for the work detailed in the PREPS Proposal. [Doc. 45-5 at 26].

      Petrella testified that the parties’ business relationship changed after

he received the PREPS Proposal. [Id. at 17, 26]. According to Petrella, the

new arrangement provided the he would purchase 10,000 circuit boards from

Nexus on a cost-plus basis. [Id. at 26, 41]. Petrella testified that Nexus

never provided a written guarantee or confirmation that it would supply

10,000 circuit boards. [Id. at 41]. Petrella testified that although the parties

came to an oral understanding regarding the purchase of the circuit boards

but that the agreement was never reduced to writing. [Id. at 26].

      On February 9, 2014, Conti sent Petrella an email with an attachment

titled “PREPS Proposal Version 2.” [Id. at 27]. This new proposal added

lithium-ion batteries to the design of the original PREPS Proposal. [Id.].

      On February 24, 2014, Petrella filed Provisional Application Number

61/966,378 (“the ‘378 Application”) with the United States Patent and

Trademark Office (“PTO”).      [Id. at 30].   Petrella testified that the ‘378

Application was largely duplicative of the description of the power system,
                                       8



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 8 of 37
design details, and diagrams set forth in the PREPS Proposal, except that it

removed any references to Nexus.          [Id.].   Petrella does not remember

providing any other documents as a basis for the ‘378 Application. [Id.]. The

‘378 Application ultimately led to the ‘903 Patent and the ‘213 Patent. [Id. at

25].

       In 2015, Petrella formed Unlimited Power and began working as its

Chairman and CEO. [Id. at 7, 12, 26]. At that point, the parties began

discussing a merger between Nexus and Unlimited Power in place of the

agreement for Nexus to merely provide circuit boards or manufacture the

system. [Id. at 18]. Petrella also worked as a lobbyist for Nexus during this

time. [Id. at 19].

       On October 19, 2015, Conti sent Petrella an email containing design

renderings for the system. [Id. at 36; Doc. 45-12]. Those images were

created by Bomer, a design engineer for Nexus, after he had made roughly

fifty sketches working under Conti’s direction. [Doc. 45-11 at 30-31].

       On September 29, 2016, Petrella filed with the PTO two applications

for design patents, Application Numbers 29/579,328 (“the ‘328 Application”)

and 29/579,349 (“the ‘349 Application”).           [Doc. 45-5 at 36].    Those

Applications contained the images created by Bomer. [Doc. 45-11 at 30].


                                      9



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 9 of 37
Those Applications led to the ‘816 Patent and the ‘030 Patent, which are

design patents. [Id. at 26].

      The previous month, on August 26, 2016, Petrella sent Conti a text

message saying that he needed Conti to send him a “manufacturing

agreement between [Unlimited Power] and Nexus before my meeting on

Tuesday.” [Id. at 28]. Petrella testified that the text message was requesting

a written manufacturing agreement memorializing the oral agreement they

had already reached.     [Id. at 29].    Petrella testified that under the oral

manufacturing agreement Nexus agreed “to project manage, build the circuit

boards and find the suppliers” and in exchange “would be paid [by] or merged

with” Unlimited Power. [Id.]. Petrella testified that Nexus never provided a

written manufacturing agreement and that the parties never agreed on terms

for a merger. [Id.].

      In January 2017, Unlimited Power and Petrella “shifted their focus” to

getting a different manufacturer, NEO Tech, to help make prototypes of the

system. [Doc. 45-5 at 40]. Petrella testified that Unlimited Power began

speaking with NEO Tech because of concerns about whether Nexus was

delaying the merger agreement and otherwise negotiating in bad faith. [Id.].

      On January 9, 2018, the PTO approved the ‘378 Application and

issued the ’903 Patent, which names Petrella as the sole inventor. [Doc. 45-
                                        10



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 10 of 37
6]. The ’903 Patent describes the claimed invention as comprising of a first

and a second solar panel “hingeably attached to the enclosure” with the

second panel “deployable away from a solar cavity defined in the enclosure.”

[Id. at 2]. The ‘903 Patent further states that when closed, the “second solar

panel is stored and received within the enclosure and the panel cavity is

covered by an exterior portion of the enclosure.” [Id. at 13].

      A week later, the PTO approved the ‘328 and ’349 Applications and

issued the ‘816 Patent and the ‘030 Patent, both naming Petrella as the sole

inventor. [Doc. 45-8; Doc. 45-9]. These design patents contain the images

that Bomer created and Conti sent to Petrella in 2015. [Doc. 45-11 at 30].

      In August 2018, the merger negotiations between the parties ended.

[Doc. 45-5 at 40]. According to Petrella, the negotiations ended because

Nexus never provided the financial information that was necessary to

consummate the merger. [Id. at 44]. On August 23, 2018, Douglas Kim,

counsel for Unlimited Power, sent an email to Nexus’s attorney, which stated:

            [T]here is no need to work on any supply agreement
            or otherwise. Nexus seems to keep demanding co-
            ownership of Unlimited Power's Intellectual Property
            as a predicate to any agreement. This is not
            acceptable.      Also, just so there is no
            misunderstanding, I have been asked to clarify that
            there are no contractual relationships or
            otherwise between Unlimited Power and Nexus
            Technologies. Please let your client know that there
                                      11



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 11 of 37
            is no need for our clients to continue discussions as
            they were unable to reach any type of agreement.
            Again, for clarity, if your client believes that there are
            any such agreements, they are immediately
            terminated.

[Doc. 45-3 at 2 (emphasis added)]

      After the merger discussions ended, Nexus started examining the

possibility of developing a portable renewably energy system to salvage the

design costs it expended on this invention. [Doc. 45-11 at 31]. Those efforts

culminated with the creation of the “kWAD,” a portable renewable energy

system that Nexus currently offers for sale. [Id. at 32].

      On September 25, 2018, the PTO issued the ’213 Patent, which names

Petrella as the sole inventor. [Doc. 45-7]. The ‘213 Patent, which also

derives from the ‘378 Application, describes the claimed invention as having

an enclosure with “a first side hingeably attached to a second side carried by

the enclosure.”    [Id. at 11].     The ‘213 Patent describes deployed and

undeployed positions for the solar panels and duplicates the solar panel

configuration that was in the PREPS Proposal.           [Id.].   The ‘213 Patent

includes figures that are derived from the images in the PREPS Proposal.

[Doc. 45-2 at 5; Doc. 45-7 at 4].




                                        12



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 12 of 37
IV.   DISCUSSION

      A.     Defendants’ Counterclaims

      The Plaintiffs move for summary judgment on the Defendants’

remaining counterclaims for breach of contract, unjust enrichment,

conversion, and unfair and deceptive trade practices. [Doc. 44].

             1.    Breach of Contract

      The Defendants assert a breach of contract counterclaim against the

Plaintiffs based on the existence of three different “contracts”: (1) an alleged

agreement between Petrella and Nexus related to the design and purchase

of circuit boards stemming from the PREPS Proposal; (2) a separate, alleged

agreement between Petrella and Nexus related to the design and purchase

of circuit boards on a cost-plus basis stemming from the parties’ discussions;

and (3) an alleged agreement between Unlimited Power and Nexus to merge

the two companies. [Doc. 50 at 17-22].3

      The Plaintiffs move for summary judgment on the Defendants’

counterclaim for breach of contract, contending that there is no forecast of


3Based on the Defendants’ pleadings, it is unclear when any agreement between the two
parties was allegedly formed. While the PREPS Proposal exchange and many other
discussions between Petrella and Nexus took place in 2013, it is undisputed that
Unlimited Power was not formed until 2015. [Doc. 45-5 at 7]. As such, the Court will
address this claim based on the Defendants’ pleading giving notice of a claim based on
an agreement between Petrella and Nexus that was either enforceable by him or
assigned to Unlimited Power.
                                           13



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 13 of 37
evidence sufficient to establish a “meeting of the minds” between the parties

as to any of the alleged agreements and, in any event, there was no valid

and enforceable contract under the statute of frauds. [Doc. 45 at 20-25].

The Defendants respond that the statute of frauds does not apply because

the parties’ conduct indicates the existence of a contract and the parties

intended an agreement for services. The Court will discuss each of the

alleged agreements in turn.

                 a.    PREPS Proposal

     "In the formation of a contract an offer and acceptance are essential

elements." Yeager v. Dobbins, 252 N.C. 824, 828, 114 S.E.2d 820, 823

(1960). To constitute an acceptance, the offer "must be accepted in its exact

terms." Dobbs v. Trust Co., 205 N.C. 153, 156, 170 S.E. 652, 653 (1933).

     Although the PREPS Proposal stated that “[u]pon receiving a purchase

order, Nexus will provide a detailed Project Schedule with tasks and

milestones[,]" [Doc. 45-2 at 10], Petrella testified that he never sent Nexus

a purchase order or agreed to pay the amounts outlined in the PREPS

Proposal. [Doc. 45-5 at 26]. Moreover, Petrella testified that the parties

continued negotiating for several years after he received the PREPS

proposal and that the terms of the alleged agreement between the parties

changed from those that were outlined in the PREPS Proposal. [Id. at 26-
                                     14



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 14 of 37
27]. In August 2018, however, Unlimited Power’s attorney sent an e-mail to

Nexus’s attorney stating that “there is no need to work on any supply

agreement or otherwise[,]” and that “there are no contractual relationships or

otherwise between Unlimited Power and Nexus Technologies.” [Doc. 45-3

at 2]. As such, while the PREPS Proposal may have constituted an offer,

the Defendants’ own forecast of evidence shows that the offer was never

accepted. See Yeager, 252 N.C. at 828, 114 S.E.2d at 823; Dobbs, 205

N.C. at 156, 170 S.E. at 653. Accordingly, the PREPS Proposal cannot

serve as the basis for the Defendants’ breach of contract counterclaim.

                  b.     Cost-Plus Basis Agreement

      According to Petrella, the proposed deal changed after he received the

PREPS Proposal to a structure where Nexus would make circuit boards and

sell them to Petrella on a cost-plus basis. [Doc. 45-5 at 17, 26]. Petrella

further testified that Unlimited Power would purchase around 10,000 circuit

boards at roughly $50 per board under this agreement.             [Id. at 18-19].

According to Petrella, there was an offer and acceptance between the parties

regarding this structure. [Id. at 26].

      “It is a well-established principle of contract law that a contract for sale

of goods for the price of $500 or more is not enforceable unless there is some

writing sufficient to indicate that a contract has been made and it is signed
                                         15



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 15 of 37
by the party against whom enforcement is sought.” Avanti Hearth Prod., LLC

v. Janifast, Inc., No. 3:10-cv-00019-FDW-DCK, 2011 WL 5600634, at *5

(W.D.N.C. Nov. 16, 2011) (Mullen, J.) (citing N.C. Gen. Stat. § 25–2–201).

Here, the agreement described by Petrella would have been a contract for

the sale of goods for more than $500. [Doc. 45-5 at 18-19]. Accordingly,

that alleged agreement can only be enforced against Nexus if it was reduced

to writing and signed by Nexus.

     Petrella testified that he cannot recall any signed documents that would

show a commitment by Nexus to make circuit boards or an agreement

between the parties regarding the purchase and sale of circuit boards. [Doc.

45-5 at 19, 26]. Petrella has provided no other forecast of evidence to show

that there was a written agreement between the parties that was signed by

Nexus. While Petrella testified that the parties exchanged “drafts of a supply

agreement” in 2015 and 2016, he acknowledged that those “agreements

were not signed by Nexus[.]” [Doc. 45-5 at 29]. Unlimited Power’s attorney

also acknowledged that the parties had not signed a supply agreement as of

August 2018. [Doc. 45-3 at 2]. Because Petrella has provided no written

agreement signed by Nexus regarding the purchase and sale of circuit




                                     16



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 16 of 37
boards,4 any such agreement made by the parties is unenforceable under

the statute of frauds. Accordingly, the alleged agreement between Unlimited

Power and Nexus regarding such purchase and sale of circuit boards on a

cost-plus basis cannot serve as the basis for the Defendants’ breach of

contract counterclaim.5

                      c.     Merger Agreement

       Petrella testified that the parties never reduced to writing their

agreement regarding the design and manufacturing of the invention in

question, but that the parties spent several years pursuing that goal with the

understanding that it would lead to the parties’ merger. [Doc. 45-5 at 18].

Petrella testified repeatedly, however, that the parties were never able to

agree on terms for a merger. [Id. at 16, 29]. Moreover, after the merger

discussions ended in 2018, Unlimited Power’s attorney sent an e-mail stating



4 In fact, the Defendants have not even presented any documents indicating that any such
circuit boards were even ordered from Nexus.
5 The Defendants argue that the alleged agreement to sell circuit boards is enforceable

despite the lack of a written agreement because it was related to the provision of services,
not goods. [Doc. 50 at 13-14]. The evidence, however, shows that the contract between
the parties would have culminated in the sale of the circuit boards, not just the design of
those circuit boards. The Defendants cite no law stating that the North Carolina statute
of frauds excuses a failure to provide a signed written agreement when the contract was
for both goods and services. Even if the Defendants had cited such a provision, it is
difficult to see how it could apply here. There would be little left of the statute of frauds if
it did not apply whenever some services are provided to make goods that are sold for
more than $500 (e.g., the service of manufacturing the goods so that the goods can then
be transferred and sold, or the service of delivering the goods sold).
                                             17



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 17 of 37
that “there are no contractual relationships or otherwise between Unlimited

Power and Nexus Technologies.” [Doc. 45-3 at 2]. Based on that forecast

of evidence, no reasonable jury could conclude that the parties reached an

agreement regarding the merger of Unlimited Power and Nexus.

Accordingly, the alleged merger agreement between the parties cannot

serve as the basis for the Defendants’ breach of contract counterclaim.

     For all these reasons, the Plaintiffs’ Motion for Summary Judgment on

the Defendants’ breach of contract counterclaim will be granted.

           2.    Unjust Enrichment

     Next, the Plaintiffs move for summary judgment on the Defendants’

counterclaim for unjust enrichment, arguing that Unlimited Power cannot

establish unjust enrichment because federal patent law preempts state-law

claims related to the content of patents and Unlimited Power has provided

no evidence to show that the Plaintiffs received technical information beyond

what is covered by the Patents. [Doc. 45 at 25].

     Federal Circuit law governs whether federal patent law preempts a

state law claim. Midwest Indus., Inc. v. Karavan Trailers, Inc., 175 F.3d

1356, 1361 (Fed. Cir. 1999). The Federal Circuit has held that federal patent

law preempts a state-level unjust enrichment claim related to the subject-


                                     18



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 18 of 37
matter of patents. Ultra-Precision Mfg., Ltd. v. Ford Motor Co., 411 F.3d

1369, 1382 (Fed. Cir. 2005).

     The Plaintiffs previously moved to dismiss the Defendants’ unjust

enrichment claim, arguing that it is preempted by federal law. [Doc. 17]. In

opposing that motion, the Defendants argued that their unjust enrichment

counterclaim is based on some “technical information and designs related to

[Unlimited Power’s] renewable energy system” beyond what was covered by

the Patents. [Doc. 18 at 10]. The Court denied the Plaintiffs’ motion to

dismiss, but warned that the Defendants ultimately “will need to show that

Nexus is being unjustly enriched by information that is not covered by the

patents” to prevail on the unjust enrichment claim. [Doc. 20 at 10 n.2]. Now

faced with the Plaintiffs’ Motion for Summary Judgment, the Defendants

provide no forecast of evidence regarding any such technical information that

is unjustly enriching the Plaintiffs. Instead, the Defendants generally argue

that “Nexus benefited from design and technical ideas from Mr. Petrella that

ultimately did not end up in the patent applications[.]” [Doc. 50 at 26]. That

general assertion provides no basis from which a reasonable jury could

conclude that the Plaintiffs were enriched by designs or technical information

beyond what is contained in the Patents.


                                     19



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 19 of 37
      The Defendants further argue, however, that the Plaintiffs “benefited

from learning from Mr. Petrella what requirements needed to be met in order

to secure government contracts” and that they “also benefited from Mr.

Petrella’s knowledge of which governmental agencies were actively

interested in ordering portable renewable energy systems.” [Id.]. While the

Defendants seem to argue that the Plaintiffs unjustly benefitted from

Petrella’s knowledge of government contracts and governmental agencies,

Petrella testified that he worked as a lobbyist for Nexus and was paid for the

services that he provided. [Doc. 45-5 at 19]. “The general rule of unjust

enrichment is that where services are rendered and expenditures made by

one party to or for the benefit of another, without an express contract to pay,

the law will imply a promise to pay a fair compensation therefor.” Krawiec v.

Manly, 370 N.C. 602, 615, 811 S.E.2d 542, 551-52 (2018) (emphasis added)

(citations omitted). “Since the parties do not dispute the existence of a

contract in this case, there can be no recovery . . . on the theory of unjust

enrichment.” Planet Earth TV, LLC v. Level 3 Commc'ns, LLC, No. 1:17-cv-

00090-MR-DLH, 2018 WL 3660205, at *3 (W.D.N.C. Aug. 2, 2018)

(Reidinger, J.). Accordingly, the information cited by Petrella cannot serve

as the basis for an unjust enrichment claim.


                                      20



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 20 of 37
     Because the Defendants have failed to provide a sufficient forecast of

evidence from which a jury could reasonably conclude that the Plaintiffs have

been unjustly enriched by information that is not covered by the Patents, the

Plaintiffs’ Motion for Summary Judgment on the Defendants’ unjust

enrichment counterclaim will be granted.

           3.    Conversion

     The Plaintiffs move for summary judgment on the Defendants’

counterclaim for conversion, arguing that there is no forecast of evidence to

show that the Plaintiffs converted technical information that is not covered

by the Patents. [Doc. 45 at 25].

     Conversion is defined as “an unauthorized assumption and exercise of

the right of ownership over good or personal chattels belonging to another,

to the alteration of their condition or the exclusion of an owner’s rights.”

Norman v. Nash Johnson & Sons’ Farms, Inc., 140 N.C. App. 390, 414, 537

S.E.2d 248, 264 (2000) (citation omitted). North Carolina law does not allow

for conversion claims related to intangible interests, such as patents. See

Precision Components, Inc. v. C.W. Bearing USA, Inc., 630 F. Supp. 2d 635,

642 (W.D.N.C. 2008) (Reidinger, J.). As such, the Defendants’ conversion

claim cannot be based on the Patents.


                                     21



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 21 of 37
      At the motion to dismiss stage, the Defendants argued that their

conversion claim is based on “the technical information and specifications

for a portable renewable energy system” beyond what is covered by the

patents, including blueprints, design schematics, and production protocols.

[Doc. 16 at ¶¶ 142-46; Doc. 18 at 10, 12]. Now faced with a motion for

summary judgment, the Defendants present no forecast of evidence to show

that the Plaintiffs converted any blueprints, design schematics, or production

protocols. Likewise, the Defendants provide no forecast of evidence to show

the conversion of other tangible embodiments of designs, technical

information, or knowhow that were not contained in the Patents. 6 Because

the Defendants have failed to show that the Plaintiffs received any technical

information beyond what is covered by the Patents, the Plaintiffs’ Motion for

Summary Judgment on Defendants’ conversion counterclaim will be

granted.

             4.     UDTPA Claim against Nexus

      The Defendants bring a counterclaim under the UDTPA, asserting that

Nexus acted unfairly and deceptively by intentionally misrepresenting its

intention to enter into a contract with Unlimited Power with the intent of using


6At best, the Defendants’ evidence seems to show that the Plaintiffs received intangible
designs and information, which is insufficient to support a conversion claim.
                                            22



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 22 of 37
that time to develop and bring a competing invention to market. [Doc. 50 at

19-21]. Nexus moves for summary judgment on the Defendants’ UDTPA

counterclaim. [Doc. 45 at 26-27].

      A UDTPA claim requires (1) an unfair or deceptive act or practice; (2)

in or affecting commerce; which (3) proximately caused actual injury to the

claimant or their business. N.C. Gen. Stat. § 75-1.1. An act is deceptive “if

it has a tendency or capacity to deceive.”           Rahamankhan Tobacco

Enterprises Pvt. Ltd. v. Evans MacTavish Agricraft, Inc., 989 F.Supp.2d 471,

477 (E.D.N.C. 2013). An act is unfair “if it offends established public policy,”

“is immoral, unethical, oppressive, unscrupulous, or substantially injurious to

consumers,” or amounts to an inequitable assertion of ... power or position.”

Id. “The determination of whether an act is unfair or deceptive is a question

of law for the court. The question of whether the defendant acted in bad faith

is not pertinent.” Bernard v. Cent. Carolina Truck Sales, Inc., 68 N.C. App.

228, 230, 314 S.E.2d 582, 584 (1984). “What is an unfair or deceptive trade

practice usually depends upon the facts of each case and the impact the

practice has in the marketplace.” Durling v. King, 146 N.C. App. 483, 489,

554 S.E.2d 1, 4 (2001) (citing Pan American World Airways, Inc. v. United

States, 371 U.S. 296 (1963)).


                                      23



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 23 of 37
      Petrella asserts that Nexus negotiated in bad faith as evidenced by

Nexus missing several deadlines to provide a prototype, refusing to provide

the financial information necessary to complete the merger, and changing

the terms of the merger whenever the parties came close to an agreement.

[Doc. 45-5 at 43].

      Petrella testified that “Nexus claimed that they would have prototypes

available for us to show and us to market and for us to sell. They never

delivered to us any prototypes on the dates that they were supposed to be

delivering them, on the time they were supposed to be delivering them.” [Id.].

According to Petrella, “if [Nexus] ran their commercial organization the way

they ran creating prototypes for Unlimited Power, then they would not have

been in existence as long as they have been.” [Id.].

      Petrella further testified that “Nexus did not negotiate the merger

agreements in good faith. They were stall tactics.”      [Id.].   According to

Petrella, whenever “negotiations would get down to I think we have

something, we have something mutually beneficial, Nexus would then throw

some weird left field: We want more money. We're not going to do this. We

don't like the structure[.]” [Doc. 45-5 at 44].

      Petrella claims that Nexus negotiated in bad faith “to keep [Unlimited

Power] from producing product, having things built and selling them into the
                                       24



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 24 of 37
marketplace strictly with the purpose of keeping [Unlimited Power] starving,

not able to realize its full potential in sales and requests in order to file a

frivolous lawsuit claiming ownership.” [Id. at 43-44]. Petrella claims that

Unlimited Power lost purchase orders from companies in Panama and Haiti

because Nexus negotiated in bad faith and failed to produce a prototype. [Id.

at 45].7

       The Defendants’ forecast of evidence shows that Nexus consistently

changed the terms of the agreement whenever the parties came close to

finalizing a merger. [Doc. 45-5 at 44]. That forecast further shows that the

merger discussions between the parties collapsed when Nexus refused to

provide certain financial information and changed the terms of the merger “at

the last minute.” [Id.]. Shortly after the merger discussions collapsed, Nexus

began marketing and selling an invention that competes with the product that




7 The Plaintiffs argue that summary judgment should be granted on all of the Defendants’
counterclaims because Unlimited Power designated Petrella as its Rule 30(b)(6) witness
and he “was not prepared” to testify about damages and said that he did not “have any
information to give” regarding Unlimited Power’s damages during his deposition. [Doc.
45 at 27-28 (citing Doc. 45-5 at 44)]. Petrella, however, testified that Unlimited Power lost
purchase orders from Haiti and Panama because of Nexus’s actions. [Doc. 45-5 at 44-
45]. The Defendants filed those purchase orders in their response to the present Motion
for Summary Judgment. [Doc. 50-3; Doc. 50-4]. Accordingly, the Defendants have
provided a sufficient forecast of evidence regarding damages to survive summary
judgment on that issue. Southern Bldg. Maintenance v. Osborne, 127 N.C. App. 327,
332, 489 S.E.2d 892, 896 (1997) (stating that the party seeking damages must provide
more than “hypothetical or speculative forecasts” of damages).
                                              25



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 25 of 37
was supposed to be developed with Unlimited Power as part of the merger.

[Doc. 45-11 at 31].         Viewing the forecast of evidence in the light most

favorable to the Defendants, and drawing all reasonable inferences in their

favor, there is a genuine issue of material fact as to whether Nexus stalled

the merger discussions to create more time to develop the kWAD and beat

Unlimited Power’s invention to market. Accordingly, summary judgment on

the Defendants’ UDTPA claim against Nexus will be denied.

                5.     UDTPA Claims against Conti, Bomer, and Prather

         Conti, Bomer, and Prather also move for summary judgment on the

Defendants’ UDTPA counterclaim against them individually, arguing that the

allegations are insufficient to pierce Nexus’s corporate veil.8 [Doc. 45 at 29].

The Defendants respond that they do not need to pierce the corporate veil

of Nexus to hold Conti, Bomer, and Prather liable under the UDTPA because

corporate agents can be held liable for torts that they personally commit.

[Doc. 50 at 24].

          “A corporate official may be held personally liable for tortious conduct

committed by him, though committed primarily for the benefit of the

corporation.” Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 149 (4th Cir.



8   This is the only argument that the Conti, Bomer, and Prather present on this issue.
                                               26



          Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 26 of 37
1987); Sit-Set, A.G. v. Universal Jet Exch., Inc., 747 F.2d 921, 929 (4th Cir.

1984) (“Corporate officers may of course be liable jointly and severally with

their corporation for obligations arising out of tortious conduct of the officers

that subject the corporation to liability.”).

      With regard to the claims against Conti and Prather, the Defendants’

forecast of evidence shows that Conti and Prather were both executives of

Nexus who participated in the merger negotiations with Unlimited Power and

in the decisions to develop, market, and sell the kWAD. [Id. at 37]. Because

Nexus’s conduct during the merger negotiations may ultimately serve as the

basis for a UDTPA claim, the claims asserting that Conti and Bomer

committed tortious conduct during those negotiations will also be allowed to

proceed.

      The UDTPA claim against Bomer, however, cannot survive summary

judgment. Bomer merely worked as a design engineer at Nexus and had no

role in the merger negotiations with Unlimited Power. [Doc. 45-11 at 30].

The Defendants present no forecast of evidence to show that Bomer was

involved in the merger negotiations with Unlimited Power or the decision to

develop, market, and sell the kWAD.             As such, there is no forecast of

evidence from which a reasonable jury could conclude that Bomer committed


                                         27



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 27 of 37
any tortious conduct during those negotiations or otherwise.9 Accordingly,

summary judgment will be granted as to the UDTPA claim against Bomer.

       B.     Plaintiffs’ Claims for Correction of Inventorship

       The Plaintiffs move for summary judgment on their claim for correction

of inventorship, arguing that Conti is either co-inventor or the sole inventor

of the ‘903 and the ‘213 Patents and that Bomer is either the co-inventor or

the sole inventor of the ‘816 and the ‘030 Patents. [Doc. 42 at 12-15].

       Section 256 “provides a cause of action to interested parties to have

the inventorship of a patent changed to reflect the true inventors of the

subject matter claimed in the patent.” Fina Oil & Chem. Co. v. Ewen, 123

F.3d 1466, 1471 (Fed. Cir. 1997). Section 256 “addresses two types of

inventorship errors — misjoinder and nonjoinder. Misjoinder is the error of

naming a person as an inventor who is not an inventor; nonjoinder is the

error of omitting an inventor.” CODA Dev. S.R.O. v. Goodyear Tire & Rubber

Co., 916 F.3d 1350 (Fed. Cir. 2019) (citing Stark v. Advanced Magnetics,

Inc., 119 F.3d 1551, 1553 (Fed. Cir. 1997)). “Through claims of misjoinder




9While the Defendants contend that Bomer created images that “were taken directly from
Mr. Petrella’s ideas[,]” [Doc. 50 at 25], it is unclear how that conduct could constitute an
unfair or deceptive trade practice or otherwise be considered tortious.
                                                28



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 28 of 37
and nonjoinder together, § 256 allows complete substitution of inventors.”

Id. (citation and internal quotation marks omitted).

       A claim under § 256 generally consists of two steps. See Trovan, Ltd.

v. Sokymat SA, 299 F.3d 1292, 1302 (Fed. Cir. 2002). The court must first

construe the patent claims in dispute “to determine the subject matter

encompassed” by the claims. Id. The court must “then compare the alleged

contributions of each asserted co-inventor with the subject matter of the

properly construed claim[s] to . . . determine whether the correct inventors

were named. Id. To prove joint inventorship under the second step, a co-

inventor must have (1) contributed in some significant manner to the

conception or reduction to practice of the invention, (2) made a contribution

to the claimed invention that is not insignificant in quality, when that

contribution is measured against the dimension of the full invention, and (3)

done more than merely explain to the real inventors well-known concepts

and/or the current state of the art. Pannu v. Iolab Corp., 155 F.3d 1344, 1351

(Fed. Cir. 1998). The alleged co-inventor must show also establish “some

quantum of collaboration” with another inventor.10 CODA, 2019 WL 847582,


10“To invent something, in the lexicon of patent law, is to conceive it.” Levin v. Septodont
Inc., 34 F. App'x 65, 70 (4th Cir. 2002) (unpubished) (citing Burroughs Wellcome Co. v.
Barr Lab., Inc., 40 F.3d 1223, 1227–28 (Fed. Cir. 1994) (stating that “[c]onception is the

                                            29



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 29 of 37
at * 6. “[T]he critical question for joint conception is who conceived, as that

term is used in the patent law, the subject matter of the claims at issue.”

Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir. 1998).11

       At the first step, neither party provided any argument or analysis

regarding claim construction for the Court. [Doc. 45; Doc. 50; Doc. 51].

Because the parties do not dispute any claims in the Patents, the Court need

not engage in claim construction to address the Plaintiffs’ motion here.

Dana-Farber Cancer Inst., Inc. v. Ono Pharm. Co., 379 F. Supp. 3d 53, 83

(D. Mass. 2019), aff'd, 964 F.3d 1365 (Fed. Cir. 2020) (stating that “a court

need not hold a claim construction hearing if the parties do not request



touchstone of inventorship”)). Conception exists only when “a definite and permanent
idea of an operative invention, including every feature of the subject matter sought to be
patented, is formed in the mind of the inventor.” Sewall v. Walters, 21 F.3d 411, 415
(Fed. Cir. 1994). An idea is sufficiently “definite and permanent” when “only ordinary skill
would be necessary to reduce the invention to practice, without extensive research or
experimentation.” Burroughs Wellcome, 40 F.3d at 1228.

11 A plaintiff's testimony regarding his or her own inventorship claim “is regarded with
skepticism,” Price v. Symsek, 988 F.2d 1187, 1194 (Fed. Cir. 1993), and “cannot,
standing alone, rise to the level of clear and convincing proof.” Ethicon, 135 F.3d at 1461.
Thus, a plaintiff “must provide evidence to corroborate the alleged joint inventor's
conception.” Eli Lilly & Co. v. Aradigm Corp., 376 F.3d 1352, 1358 (Fed. Cir. 2004).
“Physical, documentary, or circumstantial evidence, or reliable testimony from individuals
other than the alleged inventor or an interested party, may corroborate” a plaintiff's
testimony. Checkpoint Sys., Inc. v. All-Tag Sec. S.A., 412 F.3d 1331, 1339 (Fed. Cir.
2005). The sufficiency of the proffered corroboration is determined by a “rule of reason”
analysis in which all pertinent evidence is examined. In re NTP, Inc., 654 F.3d 1279, 1291
(Fed. Cir. 2011). Even under the “rule of reason” analysis, however, the “evidence of
corroboration must not depend solely on the inventor himself.” Cooper v. Goldfarb, 154
F.3d 1321, 1330 (Fed. Cir. 1998).
                                              30



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 30 of 37
one.”); Gen. Elec. Co. v. Wilkins, No. 1:10-cv-00674 LJO, 2012 WL 5989349,

at *10 (E.D. Cal. Nov. 29, 2012) (stating that the terms of the patent would

be broadly construed where the parties did not “dispute any particular term

in the patent”), aff'd, 750 F.3d 1324 (Fed. Cir. 2014); Ferring B.V. v. Allergan,

Inc., No. 12-CV-2650 (PKC), 2019 WL 6183501, at *14 (S.D.N.Y. Sept. 27,

2019) (stating that where parties did not ask for claim construction, they

conceded “that the meanings of the terms in the exemplary claims are ‘clear

and not in need of construction.’”) (quoting Eli Lilly, 376 F.3d at 1360.

            1.    ‘903 and ‘213 Patents

      The Court first turns to the claims of sole and/or joint inventorship

asserted by Conti with respect to the ‘903 and ‘213 Patents. At the second

step of the § 256 analysis, Conti must show some quantum of collaboration

with Petrella, that he made a contribution “in some significant manner to the

conception or reduction to practice of the invention[,]” that his contribution “is

not insignificant in quality, when that contribution is measured against the

dimension of the full invention,” and that his contribution “does more than

merely explain to the real inventors well-known concepts and/or the current

state of the art.” CODA, 2019 WL 847582 at * 6; Pannu, 155 F.3d at 1351.

      Defendant Petrella’s deposition testimony appears to concede (or at

least nearly concede) that Conti contributed to the ‘903 and ‘213 Patents by
                                       31



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 31 of 37
providing the hinging solution and configuration for the solar panels. Petrella

testified that he told Conti during the January 2013 meeting that he wanted

a device with “two high efficiency solar panels that would be placed in a

cavity” and could be deployed. [Doc. 45-5 at 23-35]. Petrella testified that

he never discussed how the solar panels would be configured and only told

Conti about “the problems that we would have . . . with hinging solutions” for

the solar panels. [Id. at 23]. Petrella told Conti that he was going to seek

help from a “mechanical enclosure manufacturer” regarding the issues he

was having with the configuration of the solar panels in the device and

hinging solutions for the solar panels.     [Id.].   As such, Petrella’s own

testimony indicates that he had not definitively conceptualized how the solar

panels would be configured within the device, how the solar panels would be

attached to the device, or how the solar panels would be deployable as of

the January 2013 meeting. Accordingly, Petrella’s testimony suggests that

he had not “formed a definite and permanent idea of an operative invention,

including every feature of the subject matter sought to be patented” as of

January 2013. Sewall, 21 F.3d at 415; Coleman v. Dines, 754 F.2d 353, 359

(Fed. Cir. 1985) (conception must include every feature of the claimed

invention for sole inventorship).


                                      32



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 32 of 37
      Petrella testified that he could not recall providing Conti with any

technical information or further details between January 2013 and March 5,

2013. [Doc. 45-5 at 24; Doc. 45-11 at 25]. On March 5, 2013, Conti sent

Petrella the PREPS Proposal, which provided the first specific details and

figures for configuring the solar panels, attaching the solar panels to the

device, and making the solar panels deployable. [Doc. 45-2; Doc. 45-5 at

24]. By providing those details, Conti’s PREPS Proposal improved upon the

prototypes that Petrella provided during the January 2013 meeting, provided

the first configurations for the solar panels within the device, and resolved

the problems Petrella was having with hinging the solar panels to the device

and making them deployable.

      In sum, the Plaintiffs have presented a forecast of evidence from which

a reasonable jury could conclude that Conti’s contribution was “not

insignificant in quality, when that contribution is measured against the

dimension of the full invention,” and that Conti’s contribution did “more than

merely explain to the real inventors well-known concepts and/or the current

state of the art.” Pannu, 155 F.3d at 1351. Based on that forecast of

evidence, a reasonable jury could find that Petrella is not the sole inventor of

the ‘903 and ‘213 Patents and that Conti is a co-inventor of those Patents.

Id. Nevertheless, Conti must establish that he is a co-inventor “by clear and
                                      33



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 33 of 37
convincing evidence.” See Hess v. Advanced Cardiovascular Sys., Inc., 106

F.3d 976, 980 (Fed. Cir. 1997) (stating that “[t]he burden of showing

misjoinder or nonjoinder of inventors is a heavy one and must be proved by

clear and convincing evidence” (internal quotation marks and citation

omitted)).   Therefore, Conti’s Motion for Summary Judgment as to co-

inventorship will be denied. See Levin v. Septodont Inc., 34 F. App'x 65, 76

(4th Cir. 2002) (unpublished) (Motz, J., concurring) (stating that summary

judgment on a co-inventorship claim should be denied where the movant

fails to rebut the presumption that a patent’s named inventors are correct by

meeting the “demanding standard” of providing clear and convincing

evidence).

      The Court turns next to Conti’s Motion for Summary Judgment on his

claim for misjoinder of Petrella as inventor on these patents. [Doc. 45 at 16].

Removal of a named inventor from a patent also requires proof by clear and

convincing evidence. Cook Biotech. Inc. v. Acell, Inc., 460 F.3d 1365, 1373

(Fed. Cir. 2006); Eli Lilly, 376 F.3d at 1358–59. To show sole inventorship

of the Patents, Conti bears the burden of showing that he conceived of every

claim of the patent and that any contribution by Petrella to the conception of

each claim was insignificant. Id.


                                      34



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 34 of 37
      Based on the forecasts of evidence presented by the parties, the Court

concludes that summary judgment on the issue of Petrella’s inventorship of

the ‘903 and the ‘213 Patents is inappropriate here. Conti has not presented

a forecast that would constitute clear and convincing evidence as a matter

of law that he conceived of every feature of the subject matter reflected in

the ‘903 and ‘213 Patents.

      Determining who conceived each feature of the Patents will require

determinations by a fact-finder with the opportunity to examine all the

evidence and evaluate the strength of the evidence or credibility of

witnesses.        Notwithstanding Petrella’s concessions in his deposition

testimony, genuine issues of material fact remain regarding the party who

conceived of each feature in the ‘903 and ‘213 Patents. Therefore, summary

judgment will be denied on Conti’s claims for joint and/or sole inventorship

(nonjoinder and misjonder).

             2.      ‘816 and ‘030 Patents

      Bomer asserts that he should be made a co-inventor of the ‘816 and

‘030 Patents because he created the images that are contained in those

Patents. [Doc. 45 at 17-18]. The Defendants respond that “Petrella provided

the original ideas and designs to Nexus to set forth in drawings.” [Doc. 50 at

11-12].
                                      35



       Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 35 of 37
      Based on the parties’ forecasts of evidence, a reasonable jury could

conclude that Bomer drafted the images that are reflected in the ‘816 and

‘030 Patents and that the parties therefore collaborated on these Patents.

[Doc. 45-5 at 35-36; Doc. 45-11 at 30-31].12 Genuine issues of fact remain,

however, as to whether those images were created by Bomer or whether

Bomer interpreted those images from the ideas and designs that Petrella

provided.    Further, while Petrella testified that he conceived of several

features that are reflected in the ‘816 and ‘030 Patents, genuine issues of

fact remain as to whether Petrella conceived of each feature of the design

before he received the images created by Bomer. Because factual issues

exist regarding the extent of Petrella’s contribution to the images created by

Bomer, summary judgment is inappropriate on Bomer’s correction of

inventorship claims on the ‘816 Patent and the and ‘030 Patent. Accordingly,

Bomer’s Motion for Summary Judgment on that claim will be denied.




12 Both of these patents are design patents, which would be analyzed with regard to the
relative contributions to the design and its “novel, ornamental features.” OddzOn
Products, Inc. v. Just Toys, Inc.,122 F.3d 1396, 1405 (Fed. Cir 1997).
                                              36



        Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 36 of 37
                               ORDER

     IT IS, THEREFORE, ORDERED that ““Plaintiffs/Counterclaim-

Defendants’ Motion for Summary Judgment” [Doc. 44] is GRANTED IN

PART and DENIED IN PART as follows:

     (1) The Motion is GRANTED as to Defendants’ counterclaims for

        breach of contract, unjust enrichment, and conversion, and such

        claims are hereby DISMISSED WITH PREJUDICE.

     (2) The Motion is GRANTED as to Defendants’ counterclaim for unfair

        and deceptive trade practices against Bomer, and such claim is

        DISMISSED WITH PREJUDICE.

     (3) The Motion is DENIED as to Defendants’ counterclaims for unfair

        and deceptive trade practices against Nexus, Conti, and Prather.

     (4) The Motion is DENIED as to Conti’s claim for correction of

        inventorship of the ‘903 and ‘213 Patents.

     (5) The Motion is DENIED as to Bomer’s claim for correction of

        inventorship of the ‘816 and ‘030 Patents.

     IT IS SO ORDERED.       Signed: November 25, 2020




                                     37


      Case 1:19-cv-00009-MR Document 58 Filed 11/25/20 Page 37 of 37
